       Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 1 of 35




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 FRIENDS OF THE CLEARWATER;
 and ALLIANCE FOR THE WILD                   Case No. 2:20-cv-00243-BLW
 ROCKIES,
                                             MEMORANDUM DECISION
                                             AND ORDER
        Plaintiff,

         v.

 JEANNE HIGGINS, Idaho Panhandle
 National Forest Supervisor; UNITED
 STATES FOREST SERVICE, an
 agency of the U.S. Department of
 Agriculture; and UNITED STATES
 FISH & WILDLIFE SERVICE, an
 agency of the U.S. Department of
 Interior,

        Defendants,

         and

 STIMSON LUMBER COMPANY,

        Intervenor-Defendant.



                                INTRODUCTION

      Before the Court is Plaintiffs’ Motion for Preliminary Injunction. Dkt. 7.

The Court held a hearing on the motion on June 25, 2020. For the reasons that




MEMORANDUM DECISION AND ORDER - 1
       Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 2 of 35




follow the Court will deny the motion.

                                  BACKGROUND

      On October 3, 2019 the U.S. Forest Service issued a Decision Notice and

Finding of No Significant Impact (FONSI) for the Brebner Flat project. FONSI,

Dkt 24-2. The Brebner Flat project is located in the St. Joe Ranger District of the

Idaho Panhandle National Forests in Shoshone County, Idaho. Id. The project area

includes the Theriault Creek, Kelly Creek, Williams Creek, and Siwash Creek

drainages within the St. Joe River watershed. EA, Dkt. 24-1 at 1. The northern

boundary of the project includes the wildland-urban interface of Avery, Idaho and

Forest Highway 50. Id. at 6. Shoshone County has identified this area as an area of

concern for their Community Wildfire Protection Plan. Id. The northern boundary

of the project is also within the St. Joe Wild and Scenic River Corridor. Dkt 24-2 at

9. However, there are no activities proposed within the corridor. Id.

      The goals of the project are: 1) To improve forest health and increase

vegetation resilience to large scale disturbances such as wild fire, drought, and

disease; 2) provide sustainable use of natural resources and benefit local

communities; and 3) reduce hazardous fuels to lessen wildfire severity and enable

safe fire suppression efforts. Id. at 1. The project area is almost 12,000 acres and

will include approximately 1,700 acres of timber harvest and prescribed burning.




MEMORANDUM DECISION AND ORDER - 2
           Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 3 of 35




Dkt. 24-1 at 1. Approximately 10.5 miles of roads will be constructed or

reconstructed for the project. Id. at 9-10.

       In early 2018 the Forest Service issued a scoping notice soliciting public

comments on the project. Id. at 6. A draft Environmental Assessment (EA) was

issued in March 2019. Id. The final EA was issued in June 2019. Dkt. 24-1.

       The Final EA found that no federally endangered or threatened wildlife

species were likely to be affected by the project. Id. at 25. To determine whether

any listed species were present in the project area the Forest Service checked the

U.S. Fish and Wildlife Service (USFWS) Information and Planning and

Consultation (IPaC) maps for Idaho.1 Wildlife Report, Dkt 24-5 at 3; Hendricks

Dec., Dkt. 24-6. The IPaC system creates species lists by cross referencing maps of

potential species presence with a map of the project area. Dkt. 24-6 ¶ 3. The Forest

Service has been instructed by USFWS to use IPaC to generate a list of federally

listed species that may be present in a project area. Id. ¶ 6; Sarensen Dec., Dkt. 24-




       1
          The Forest Service and USFWS discussed the Brebner Flat project at a meeting on
October 25, 2018. This meeting focused on bull trout, which was the only species presented for
consultation by the Forest Service. Sarensen Dec. ¶ 15-17, Dkt. 24-9. The USFWS biologist
present at the meeting does not recall discussing grizzly bears or lynx in connection with the
project. Id. The biologist states that she had no reason to believe an individual grizzly bear was
moving trough the action area, and did not consider it inappropriate for the Forest Service not to
raise the issue during consultation. Id.



MEMORANDUM DECISION AND ORDER - 3
       Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 4 of 35




9 ¶ 4-5. However, the IPaC map is a starting point, and USFWS requires federal

agencies to determine for themselves whether listed species may be present in the

action area based on species biology and project-specific information. Dkt. 24-6 ¶

3. The IPaC website states that an official species list that complies with § 7 of the

ESA can only be obtained by making a regulatory review request through the

website or from the local field office. Dkt. 7-15 at 4. According to the IPaC map

the only endangered species that may be present in the project area is canada lynx.

Dkt 24-5 at 2.

      The wildlife report considered, but did not analyze in detail, impacts to

canada lynx and grizzly bears. Dkt 24-5 at 10. The wildlife report found that there

would be no effect to lynx because there was a lack of suitable habitat in the

project area and lynx are not known or suspected in the project area. Id. at C-1. The

wildlife report based its analysis on the Northern Rockies Lynx Management

Direction and noted there is no lynx critical habitat on the St. Joe Ranger District,

and the nearest Lynx Analysis Unit is 15 miles from the project area. Id.

      The wildlife report also determined the project would have no effect on

grizzly bears. Id. This determination was based largely on the lack of grizzly bear

occurrence on the St. Joe Ranger District or the project area. The wildlife report

noted that although, “based on current knowledge, the potential for grizzly bear




MEMORANDUM DECISION AND ORDER - 4
        Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 5 of 35




occurrence on the St. Joe Ranger District and in the project area cannot be totally

dismissed, there is nothing to suggest any occurrence other than the possibility of

transient individuals; with even the potential for that considered to be unlikely.” Id.

The wildlife report went on to state the “St. Joe Ranger District is not within any

Bear Management Unit, linkage zone, or area of known grizzly bear use.” Id.

      In response to the Plaintiffs’ notice of intent to sue, the Forest Service asked

the USFWS for information regarding bears that have been found near the project

area. Dkt. 7-9. The letter notes that a radio collared bear traveled from, and

returned to, the Selway-Bitterroot in 2019. While the bear traveled into the Idaho

Panhandle National Forest it was never closer than 15 miles to the project. Id. The

letter noted that a 2007 bear mortality, and 2018 radio located bear were “also not

close to the project area.” Id. In 2017, biologists from the Idaho Department of

Fish and Game collected one grizzly bear scat sample from a den approximately 12

miles south of the project area. Dkt. 7-10. The biologists were not able to confirm

what type of animal used the den, and no grizzly bears were recorded visiting bait

stations set a little less than a mile from the den site. Id. On the other hand, the

Idaho Department of Fish and Game hunting regulations warn black bear hunters




MEMORANDUM DECISION AND ORDER - 5
           Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 6 of 35




that grizzly bears may be found in big game unit 7, in which the project area sits. 2

Dkt. 7-12.

       The main area of concern addressed by the EA, regarding wildlife, was elk

security habitat. Dkt. 24-1 at 25. Elk security habitat is habitat that has timbered

areas greater than 250 acres more than one-half mile from a motorized route. Id. at

26. The project area is located within elk management unit 7-6, which was the

geographic scope for the elk security analysis. Id. Elk management unit 7-6 is a

low priority management unit. Id. The Forest Plan calls for management activities

to maintain existing levels of elk security where possible. Id. The Brebner Flat

project—specifically timber harvest and road construction—will reduce elk

security habitat by 210 acres in unit 7-6. The Forest Service considered amending

the Forest Plan to allow for the reduction in elk security habitat. Dkt. 24-2 at 6.

However, after further analysis the Forest Service determined the seasonal closure

of an ATV trail in unit 7-6 would offset the loss of elk security habitat. Id. The

seasonal closure of the ATV trail would occur from September through December,

during elk hunting season. Dkt. 24-1 at 27. This seasonal closure would occur




       2
       Plaintiffs also submitted a news article discussing a grizzly bear that traveled from near
Montana’s Spar Lake northwest of the project area to somewhere south of the project area.
However, there is no information on the route the bear took or if it came near the project area.



MEMORANDUM DECISION AND ORDER - 6
       Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 7 of 35




outside of the project area, but still within unit 7-6. The EA shows that this

seasonal closure would increase elk security habitat by 314 acres, resulting in a net

gain in elk security habitat of 94 acres in unit 7-6 over the no-action alternative.

      The EA does not explicitly state how the seasonal ATV trail closure would

be implemented. Dkt. 24-1 at 27. However, the wildlife report shows that the

closure would be implemented by installing a gate on the ATV trail. Dkt. 24-5 at

16-17. The EA discusses in some detail how gates are monitored to ensure the

security of the gates in elk security habitat. Dkt. 24-1 at 27. The EA notes that

gates on the ranger district are generally secure, but there are 5-10 “problem” gates

that need to be monitored or repaired annually. Id. The wildlife report indicates

that current levels of elk security in the area have been established by seasonally

closing roads to motorized use during elk hunting season. Dkt. 24-5 at 18.

      On page 1 of the EA it states that the “project area … does not include …

the wild and scenic river corridor.” On page 7 the EA states that “the wild and

scenic river corridor is not proposed for timber harvest.” While the FONSI states

that parts of the northern boundary of the project fall within the St. Joe Wild and

Scenic River Corridor, no activities are proposed in the corridor, and a section 7(a)

evaluation was completed. Dkt. 24-2 at 9.

      The EA considered impacts to the hydrology of the tributaries that flow into




MEMORANDUM DECISION AND ORDER - 7
             Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 8 of 35




the St. Joe River. Dkt. 24-1 at 19. It also considered the impact to fisheries,

specifically the potential for sediment generated from the project to reach the St.

Joe River. Id. at 33. The fisheries section of the EA also called out impacts to the

St. Joe River. Id. at 37. The project maps attached to the EA also show the project

area bordering the St. Joe River.

         The Forest Service prepared a section 7(a) Evaluation for the Wild and

Scenic Rivers Act for the project.3 Dkt. 24-10. The evaluation specifically

considered the removal of 15 culverts in the Siwash tributary, which are considered

water resource projects. Id. The evaluation found that the culvert removals would

not diminish the scenic, recreation, fish, or wildlife, values of the river. The

findings of the evaluation were also discussed in the Recreation Report. Dkt. 24-11

at 10.

         The Forest Service received comments from Friends of the Clearwater

regarding the lack of analysis in the EA on impacts to the Wild and Scenic River

Corridor. Dkt. 24-4 at 8, 11. In its response to these comments the Forest Service

noted that the Wild and Scenic Rivers Act was addressed in Appendix B of the




         3
          The Forest Service also prepared a fisheries biological assessment for the project related
to bull trout and received concurrence from the USFWS that the project may affect, but is not
likely to adversely affect, bull trout and designated critical habitat. Dkt. 25-4, 25-5.



MEMORANDUM DECISION AND ORDER - 8
        Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 9 of 35




Recreation Report, and concluded that no activities were planned in the corridor,

and that water resource activities had been evaluated in a section 7(a) analysis.

      Plaintiffs now seek a preliminary injunction to prevent timber harvest and

road construction in the Brebner Flat Project. Plaintiffs allege the Forest Service

violated the Administrative Procedures Act in the following ways: 1) by failing to

request a species list from the USFWS and by failing to prepare a biological

assessment that included grizzly bears and canada lynx as required by the

Endangered Species Act (ESA); 2) by failing to take a hard look at the cumulative

effects of the project on the elk population and failing to analyze the efficacy of the

proposed mitigation measure as required by the National Forest Management Act

(NFMA) and National Environmental Policy Act (NEPA); and 3) by failing to take

a hard look at potential impacts to the St. Joe Wild and Scenic River Corridor.

                                LEGAL STANDARD
      A.     Administrative Procedures Act

      Plaintiffs’ claims are reviewed under the Administrative Procedure Act

(“APA”), 5 U.S.C. § 701, et seq. Under the APA, the reviewing court must set

aside the agency's decision if it is “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law, ... in excess of statutory jurisdiction, ... [or]

without observance of procedure required by law.” 5 U.S.C. § 706(2)(A), (C), (D).




MEMORANDUM DECISION AND ORDER - 9
       Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 10 of 35




      Such a review is “deferential and narrow, establishing a high threshold for

setting aside agency action.” River Runners for Wilderness v. Martin, 593 F.3d

1064, 1067 (9th Cir. 2010). A court must not substitute its judgment for that of the

agency. Neither should a court just “rubber-stamp” administrative decisions. Ariz.

Cattle Growers' Ass'n v. U.S. Fish and Wildlife Servs., 273 F.3d 1229, 1236 (9th

Cir. 2001). Instead, the court must presume the agency action to be valid and

uphold it if a reasonable basis exists for the action. See Nw. Ecosystem All. v. U.S.

Fish and Wildlife Servs., 475 F.3d 1136, 1140 (9th Cir. 2007).

      B.     Preliminary Injunction

      The party seeking a preliminary injunction must show: (1) a likelihood of

success on the merits; (2) a likelihood of irreparable harm in the absence of

preliminary relief; (3) that the balance of equities/hardship tips in their favor; and

(4) that an injunction is in the public interest. Winter v. Natural Res. Def Council,

555 U.S. 7, 20-23 (2008). Since Winter was decided, the Ninth Circuit has held

that the “serious questions going to the merits and a balance of hardships that tips

sharply towards the plaintiff can support issuance of a preliminary injunction, so

long as the plaintiff also shows that there is a likelihood of irreparable injury and

that the injunction is in the public interest.” Alliance for the Wild Rockies v.

Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011). Even in cases involving endangered




MEMORANDUM DECISION AND ORDER - 10
       Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 11 of 35




species, “there is no presumption of irreparable injury where there has been a

procedural violation” of a federal environmental statute. Cottonwood Envtl. Law

Ctr. v. U.S. Forest Serv., 789 F.3d 1075, 1091 (9th Cir. 2015). “A plaintiff must

show irreparable injury to justify injunctive relief.” Id.

                                     ANALYSIS

      A.     Likelihood of Success on the Merits

             1. Endangered Species Act – Grizzly Bears and Lynx
      The question presented by Plaintiffs’ claim is whether the ESA requires the

action agency to request a list of endangered or threatened species that may be

present in the project area, and prepare a biological assessment for any species that

may be present, even though the agency has determined that the project will have

no effect on the species. Plaintiffs, citing the language of the ESA, 16 U.S.C. §

1536, argue that the Forest Service is required to obtain a list of endangered or

threatened species from the USFWS for any agency action, and if a species may be

present then a biological assessment (BA) must be prepared. Pl’s Br. at 8, Dkt. 7-1.

Plaintiffs argue that, by failing to request a list from USFWS and include analysis




MEMORANDUM DECISION AND ORDER - 11
        Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 12 of 35




of impacts to grizzly bears4 or lynx in the BA for the project,5 the Forest Service’s

actions were arbitrary and capricious and violated the ESA. Id. Defendants, relying

on the regulations implementing the ESA, argue that the Forest Service does not

have a duty to request a species list or prepare a BA unless the agency action is a

“major construction activity.” 6 Def.’s Resp. at 5, Dkt. 24. Defendants argue that

consultation requirements are only triggered when the action agency determines

that an action “may affect” a listed species, and because the Forest Service

determined that the project would have “no effect” on grizzly bears or lynx it had

no duty to consult with the USFWS.

       The ESA provides that:

       Each Federal agency shall, in consultation with and with the
       assistance of the Secretary [of Interior], insure that any action
       authorized, funded, or carried out by such agency ([hereinafter]
       “agency action”) is not likely to jeopardize the continued existence of


       4
         There is some dispute whether grizzly bears may be present in the project area. Dkt. 24
at 17. However, the Forest Service took the effort to analyze grizzly bears in its wildlife report
and determined that the project would have “no effect” on bears.
       5
         Plaintiffs make distinct claims to each grizzly bears and lynx. However, because the
Court agrees with Plaintiffs that a BA is required for any listed species that may be present in the
project area, and the Forest Service did not prepare a BA for either species, the analysis for both
species is the same.
       6
         Major construction activity is defined as “a construction project (or other undertaking
having similar physical impacts) which is a major Federal action significantly affecting the
quality of the human environment as referred to in the National Environmental Policy Act
[NEPA, 42 U.S.C. 4332(2)(C)].” 50 C.F.R. § 402.02.



MEMORANDUM DECISION AND ORDER - 12
       Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 13 of 35




      any endangered species or threatened species or result in the
      destruction or adverse modification of [critical] habitat of such species
      …. In fulfilling the requirements of this paragraph each agency shall
      use the best scientific and commercial data available.

16 U.S.C. § 1536(a)(2).

      To facilitate compliance with the requirements of subsection (a)(2),
      each Federal agency shall, with respect to any agency action of such
      agency . . . request of the Secretary information whether any species
      which is listed or proposed to be listed may be present in the area of
      such proposed action. If the Secretary advises, based on the best
      scientific and commercial data available, that such species may be
      present, such agency shall conduct a biological assessment for the
      purpose of identifying any endangered species or threatened species
      which is likely to be affected by such action. Such assessment shall be
      completed within 180 days after the date on which initiated … and,
      before any contract for construction is entered into and before
      construction is begun with respect to such action. Such assessment
      may be undertaken as part of a Federal agency's compliance with the
      requirements of section 102 of the National Environmental Policy Act
      of 1969

Id. § 1536(c)(1).

      The regulations implementing the above sections of the ESA were

promulgated by the USFWS and National Marine Fisheries Service in 1986. 51

Fed. Reg. 19926 (June 3, 1986); 50 C.F.R. Part 402. Under the regulations the

action agency is only required to consult with the USFWS if it first determines that

the action “may affect” a listed species. Thus, under the regulations, if an agency

determines that its action will have “no effect” on a listed species it does not need

to consult. See San Luis & Delta-Mendota Water Auth. v. Jewell, 747 F.3d 581,



MEMORANDUM DECISION AND ORDER - 13
       Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 14 of 35




596–97 (9th Cir. 2014).

       The Services interpreted § 1536(a)(2) as requiring “formal consultation” if

the action agency determines that its action “may affect” any listed species, unless

the action agency determines that the action “is not likely to adversely affect” such

species through informal consultation, or the preparation of a biological

assessment, and received concurrence of the USFWS.7 51 Fed. Reg. 19941; 50

C.F.R. § 402.14.8 “Informal consultation” is an optional process to help the action

agency determine whether formal consultation is required. 50 C.F.R. § 402.13.

Under the regulations a biological assessment is only required for “major

construction activities,” however the action agency may choose to prepare a




       7
         The “may affect” threshold was originally adopted by the Services in the 1978
regulations implementing the Endangered Species Act of 1973. 43 Fed. Reg. 870, 874 (Jan. 4,
1978).
       8
           50 C.F.R § 402.14 provides:

       (a) Requirement for formal consultation. Each Federal agency shall review its actions at
           the earliest possible time to determine whether any action may affect listed species or
           critical habitat. If such a determination is made, formal consultation is required,
           except as noted in paragraph (b) of this section….

       (b) Exceptions.

             (1) A Federal agency need not initiate formal consultation if, as a result of the
                 preparation of a biological assessment under § 402.12 or as a result of informal
                 consultation with the Service under § 402.13, the Federal agency determines, with
                 the written concurrence of the Director, that the proposed action is not likely to
                 adversely affect any listed species or critical habitat.



MEMORANDUM DECISION AND ORDER - 14
       Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 15 of 35




biological assessment to assist with its determination in any action. 50 C.F.R. §

402.12.

      The Services, relying on the Conference Report to the 1978 ESA

amendments, determined that the provisions of § 1536(c)(1), requiring the

preparation of biological assessments, should only be mandatory for “major

construction activities.” 51 Fed. Reg. 19936 (“The legislative history of section

7(c) of the Act plainly focused the mandatory duty to prepare biological

assessments on ‘major Federal actions . . . designed primarily to result in the

building or erection of dams, buildings, pipelines and the like.’” (quoting H.R.

Conf. Rep. 96-697, 13, 1979 U.S.C.C.A.N. 2572, 2577)). Under the regulations,

the action agency must first determine whether an action is a major construction

activity. 50 C.F.R. § 402.12. If the agency so determines, it must request a list of

species that may be present in the action area from the USFWS. Id. The agency

must prepare a BA for any listed species that may be present. Id. If the action is not

a major construction activity then, under the regulations, the agency is not required

to request a species list nor prepare a biological assessment. Nowhere do the

regulations limit the ability of an agency to prepare a BA.

      The issue here is whether the plain language of § 1536(c)(1) requires the

preparation of a BA for any agency action where a listed species may be present,




MEMORANDUM DECISION AND ORDER - 15
       Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 16 of 35




even though the regulations only require a BA for major construction activities.

The Ninth Circuit has not directly decided this issue. Swan View Coal. v. Weber,

783 F. App'x 675, 678 n.1 (9th Cir. 2019).

       In a case decided before the regulations were promulgated, the Ninth Circuit

described the requirements of the ESA as follows:

       The Act prescribes a three-step process to ensure compliance with its
       substantive provisions by federal agencies. Each of the first two steps
       serves a screening function to determine if the successive steps are
       required. The steps are:
             (1) An agency proposing to take an action must inquire of the
                 [USFWS] whether any threatened or endangered species
                 “may be present” in the area of the proposed action. See 16
                 U.S.C. § 1536(c)(1).
             (2) If the answer is affirmative, the agency must prepare a
                  “biological assessment” to determine whether such species
                  “is likely to be affected” by the action. Id. The biological
                  assessment may be part of an environmental impact
                  statement or environmental assessment. Id.
             (3) If the assessment determines that a threatened or endangered
                  species “is likely to be affected,” the agency must formally
                  consult with the USFWS. Id. § 1536(a)(2).

Thomas v. Peterson, 753 F.2d 754, 763 (9th Cir. 1985). The Ninth Circuit went on

to state that

       [o]nce an agency is aware that an endangered species may be present
       in the area of its proposed action, the ESA requires it to prepare a
       biological assessment to determine whether the proposed action “is
       likely to affect” the species and therefore requires formal consultation
       with the [USFWS]…. Without a biological assessment, it cannot be
       determined whether the proposed project will result in a violation of
       the ESA’s substantive provisions.



MEMORANDUM DECISION AND ORDER - 16
        Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 17 of 35




Id. In Thomas, the Ninth Circuit was considering whether the Forest Service

violated the ESA by failing to request a species list from USFWS and prepare a

BA for the grey wolf, which the Forest Service recognized, may be present in the

area of planned forest road.

       Since Thomas, and the promulgation of the regulations, the bulk of Ninth

Circuit authority describes the ESA as requiring consultation only when the action

agency has determined that its action “may affect” a listed species. Sw. Ctr. for

Biological Diversity v. U.S. Forest Serv., 100 F.3d 1443, 1447–48 (9th Cir.1996).9

Defendants rely on this line of caselaw to argue that, because the Forest Service

has discretion to determine whether its action may affect a listed species in the first

place, before initiating consultation, and because the requirements of § 1536(c)(1)

are designed to facilitate compliance with the consultation requirement of §

1536(a)(2), it does not need to consult, or prepare a BA, if it determines the action

will have no effect. Dkt. 24 at 6.

       The issue here, however, is not whether the Forest Service needs to initiate




       9
         See also San Luis & Delta-Mendota Water Auth. v. Jewell, 747 F.3d 581, 596 (9th Cir.
2014); Karuk Tribe of California v. U.S. Forest Serv., 681 F.3d 1006, 1027 (9th Cir. 2012);
California ex rel. Lockyer v. U.S. Dep't of Agric., 575 F.3d 999, 1019 (9th Cir. 2009); Defs. of
Wildlife v. Flowers, 414 F.3d 1066, 1069–70 (9th Cir. 2005); Pacific Rivers Council v. Thomas,
30 F.3d 1050, 1054 n.8 (9th Cir.1994).



MEMORANDUM DECISION AND ORDER - 17
        Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 18 of 35




consultation, but instead whether it needs to follow the requirements of §

1536(c)(1)—requesting a species list and preparing a BA for species that may be

present—to determine if the action may affect a listed species in the first place.

Two Ninth Circuit cases rely on Thomas to suggest a biological assessment is

required for any agency action where a listed species may be present. Forest

Guardians v. Johanns, 450 F.3d 455, 457 (9th Cir. 2006); City of Sausalito v.

O'Neill, 386 F.3d 1186, 1215–16 (9th Cir. 2004). Ultimately the issue here was not

directly at issue in any of the Ninth Circuit cases cited by either party.

       This Court is aware of three district court cases within the Ninth Circuit

addressing the issue presented here. In two of the cases the courts rejected the

agencies’ arguments that, because the agency action was not a major construction

activity, they were not required to request a species list or prepare a BA. Native

Ecosystems Council v. Marten, 2020 WL 1479059, at *4 (D. Mont. Mar. 26,

2020); Ctr. for Food Safety v. Johanns, 2006 WL 2927121, at *1 (D. Haw. Oct. 11,

2006).10 In W. Watersheds Project v. Bureau of Land Mgmt., 552 F. Supp. 2d 1113,

1139–40 (D. Nev. 2008), the court agreed with the agencies that § 1536(c)(1) only



       10
          In Center for Food Safety the court was focused on whether the agency needed to
request a species list under § 1536(c)(1). Because the agency had not requested a species list to
determine which species may be present the court did not determine whether a BA was also
required. However, the court’s analysis is informative in this case.



MEMORANDUM DECISION AND ORDER - 18
        Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 19 of 35




requires a BA if the agency action is a major construction activity.11

       In Marten the court rejected many of the same arguments Defendants make

here. There the court found that Congress had clearly spoken on the issue through

§ 1536(c)(1) and the agency’s interpretation was not entitled to Chevron deference.

Marten, 2020 WL 1479059 at *5. The court found that the plain language of §

1536(c)(1) required a BA for any agency action where a listed species may be

present. Id. The court also rejected the defendants’ argument that the references to

contracts for construction in § 1536(c)(1) meant the section only applied to “major

construction activities” and rejected defendants’ reliance on the legislative history.

Id. Finally, the court held that adopting defendants’ reading would be structurally

inconsistent with the purpose of the ESA. Id. at 6. This Court agrees with the

analysis of Marten.

       First, § 1536(c)(1) provides that its requirements are “[t]o facilitate

compliance with the requirements of subsection (a)(2).” Defendants argue that the



       11
           In Western Watersheds the court relied on First and Eighth Circuit cases it described as
not requiring a biological assessment unless the agency action was a major construction activity.
In the First Circuit case the court didn’t reach the issue of whether a BA was required because it
determined that, even if it was, the Navy had included the contents of a BA in its consultation
package. Water Keeper All. v. U.S. Dep't of Def., 271 F.3d 21, 33 (1st Cir. 2001). In the Eighth
Circuit case the court, relying on the regulations, stated that a BA is only required for major
construction activities, but it found that the Forest Service had adequately determined the agency
action would have no effect on listed species through a detailed biological evaluation. Newton
Cty. Wildlife Ass'n v. Rogers, 141 F.3d 803, 810 (8th Cir. 1998).



MEMORANDUM DECISION AND ORDER - 19
       Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 20 of 35




Court must give meaning to this section in its interpretation of subsection (c)(1).

Dkt. 24 at 6. Defendants essentially argue because subsection (a)(2) does not apply

when there has been a “no effect” determination, subsection (c)(1) should also not

apply. The “may affect”/“no effect” distinction was created by the Services

through the regulations regarding consultation. The plain language of the statute

contains no such limitation. Further, it is entirely consistent with the language of

the statute to conclude that the requirements of subsection (c)(1) are designed as a

precursor to assist in the determination that an agency action may have an effect on

a listed species. See, e.g., Thomas, 753 F.2d at 763; Nat'l Wildlife Fed'n v. Fed.

Emergency Mgmt. Agency, 345 F. Supp. 2d 1151, 1175 (W.D. Wash. 2004)

(holding that FEMA was required to document its “no effect” determination).

      Second, subsection (c)(1) does not limit the applicability of its requirements

in any way; by its terms it applies to “any agency action.” True, it does reference

contracts for construction. But that reference is only to make clear (1) that the

statute did not apply to contracts for construction that had already been signed, and

(2) that the requirements must be met before a contract for construction is signed.

Nothing about those two references expressly or implicitly exclude agency actions




MEMORANDUM DECISION AND ORDER - 20
        Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 21 of 35




where there is no contract for construction.12

       By its plain terms subsection (c)(1) requires the action agency to request a

list of endangered or threatened species and prepare a biological assessment for

any species that may be present for any agency action. This was the Ninth Circuit’s

original understanding of the statute in Thomas and the regulations do not

command otherwise. Here, the Defendants failed to prepare a biological

assessment for grizzly bears or lynx as required by the statute.13 Accordingly, the

Court finds that the Plaintiffs have shown a likelihood of success on the merits.

               2. NEPA/NFMA - Elk



       12
           Defendants reliance on the congressional history is also unavailing. While the
conference report recognized that the subsection (c)(1) required agencies to conduct biological
assessments for major federal actions, this limitation was not included in the language of the
statute. H.R. Conf. Rep. 96-697, 13, 1979 U.S.C.C.A.N. 2572, 2577. “Legislative history… is
meant to clear up ambiguity, not create it.” Milner v. Dep't of Navy, 562 U.S. 562, 574 (2011).
Further it is not clear where this understanding of subsection (c)(1) derived from. The prior
versions of the act contained no such limitation. P.L. 95–632, November 10, 1978, 92 Stat 3751.
And, the history of the prior versions contained no discussion of “major federal actions” in
relation to then subsection (c)(3), now (c)(1). See H.R. Rep. 95-1625, 20, 1978 U.S.C.C.A.N.
9453, 9470 (“The new section 7(c)(3) is designed to stimulate the development of additional
biological information to assist federal agencies in complying with section 7.”); H.R. Conf. Rep.
95-1804, 19, 1978 U.S.C.C.A.N. 9484, 9486.
       13
          The Court is also skeptical that the Forest Service’s reliance on the IPaC website, to
determine which species may be present in the project area, is sufficient to meet its obligations
under subsection (c)(1). The website advises that the list produced is not sufficient for the
Section 7 consultation process. Curiously, if the Forest Service had requested a species list from
the USFWS or sent its own list to the USFWS for concurrence, the USFWS may have
determined neither lynx or grizzly bears may be present in the project area and this issue may
have been moot.



MEMORANDUM DECISION AND ORDER - 21
       Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 22 of 35




      Plaintiffs challenge the Forest Service’s analysis regarding elk, arguing that

the agency failed to take the required hard look at the cumulative impacts of the

project to the elk population, and failed to address the efficacy of the proposed

mitigation measure in violation of NEPA. Plaintiffs also argue that the Forest

Service’s use of a sign to seasonally close an ATV trail does not actually add to elk

security habitat, in violation of the Revised Forest Plan and the NFMA. Defendants

argue that the EA, supplemented by the wildlife report, complies with NEPA and

Forest Plan and adequately addresses the cumulative effects of the proposed

project and the effectiveness of the mitigation measures.

      “An EA must include brief discussions of the need for the [federal action],

of reasonable alternatives, and of the anticipated environmental impacts.” Hapner

v. Tidwell, 621 F.3d 1239, 1244 (9th Cir.2010); see also 40 C.F.R. § 1508.9(b). An

EA need not meet all the requirements of an EIS, but “it must be sufficient to

establish the reasonableness of the decision not to prepare an EIS.” Ctr. for

Biological Diversity v. Nat'l Highway Traffic Safety Admin., 538 F .3d 1172, 1215

(9th Cir.2008) (internal quotation marks and brackets omitted).

      The majority of the EA’s wildlife analysis focuses on the projects impact to

elk security habitat, but not its impact on the elk population. However, both the EA

and wildlife report discuss motorized access management as an important tool for




MEMORANDUM DECISION AND ORDER - 22
       Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 23 of 35




managing elk populations because of their popularity as a hunted species. Dkt. 24-

1 at 26; Dkt. 24-5 at 15 (“elk are particularly vulnerable to disturbance emanating

from increased human access into elk habitat”). The forest plan addresses elk

population management through the concept of “elk security” and sets goals

related to maintaining or improving elk security habitat. Dkt. 24-1 at 26. The

Forest Plan has two goals related to elk security habitat: 1) “Management activities

in elk management units should maintain existing levels of elk security,” 2) “Over

the life of the Plan, increase by 3 the number of high or medium priority elk

management units … that provide >30 percent elk security.” Dkt. 24-14 at 31, 32.

Unit 7-6 is a low priority unit because of the limited opportunity to improve elk

security, which is due to the large amount of private land in the unit. Dkt. 24-5 at

16. The Forest Service considers all private land in the unit as “not secure.” Id. The

large amount of private land, and harvest on that land, in the unit ensures sufficient

forage, however it also limits the amount of security habitat. Id.

      NEPA requires agencies to assess the cumulative impact of any

environmental projects they seek to undertake. Klamath-Siskiyou Wildlands Center

v. BLM, 387 F.3d 989, 993 (9th Cir. 2004). The cumulative impact of a project is

“the impact on the environment which results from the incremental impact of the




MEMORANDUM DECISION AND ORDER - 23
       Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 24 of 35




action when added to other past, present, and reasonably foreseeable future

actions.” 40 C.F.R. § 1508.7.

      Plaintiffs urge that the EA considered the cumulative impacts of the project

on elk security habitat, it did not consider the cumulative effect on the elk

population itself. However, the EA and wildlife report explicitly link elk security

habitat to the elk population itself. The wildlife report considered the cumulative

impacts of timber harvest, fire suppression, pre-commercial thinning, and public

activities to elk security habitat. In its initial analysis the Forest Service had

considered amending the Forest Plan to account for the reduction in security

habitat due to the project. However, the Forest Service decided it could create

additional security habitat through the seasonal closure of an ATV trail. While the

EA has a brief discussion of cumulative effects to elk security habitat, and in turn

the elk population, the wildlife report provides a thorough discussion of the

cumulative effects of the project to elk security habitat. While the Plaintiffs may

disagree with the Forest Service’s conclusion, they have not raised serious

questions regarding the Forest Service’s cumulative impacts analysis.

      Under NEPA, an environmental analysis must discuss mitigation measures.

Nat'l Parks & Conservation Ass'n v. Babbitt, 241 F.3d 722, 733 (9th Cir. 2001) “A

mere listing of mitigation measures is insufficient to qualify as the reasoned




MEMORANDUM DECISION AND ORDER - 24
       Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 25 of 35




discussion required by NEPA.” Nw. Indian Cemetery Protective Ass’n v. Peterson,

764 F.2d 581, 588 (9th Cir. 1985)

      While the agency is not required to develop a complete mitigation
      plan detailing the precise nature of the mitigation measures, the
      proposed mitigation measures must be developed to a reasonable
      degree. A perfunctory description, or mere listing of mitigation
      measures, without supporting analytical data, is insufficient to support
      a finding of no significant impact.

Id. (citations omitted).

      Plaintiffs repeatedly argue that the Forest Service will use a “sign” to

implement the seasonal closure of the ATV trail and that the Forest Service has not

discussed the efficacy of such a measure. However, both the EA and wildlife report

contemplate that a gate or gates will be used. Dkt. 7-5 at 27. The EA also discusses

the Forest Service’s plan to monitor all gates on the district and address gates that

are breached or driven around, ensuring the effectiveness of these measures.

Accordingly, the Court finds that Plaintiffs have failed to raise serious questions as

to whether the Forest Service complied with NEPA in analyzing its chosen

mitigation measure.

      The Plaintiff also argues the EA fails to comply with the Forest Plan. The

Forest Service violates NFMA if it fails to comply with the provisions of a Forest

Plan. Native Ecosystems Council v. U.S. Forest Serv., 418 F.3d 953, 961 (9th Cir.

2005). If the Forest Service finds that any provision of the forest plan is no longer



MEMORANDUM DECISION AND ORDER - 25
         Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 26 of 35




relevant, it must properly amend the plan rather than disregard it in environmental

reports. Id.

         Here the Forest Service considered the possible reduction of elk security

habitat in unit 7-6, which is a low priority unit. It then decided to seasonally close

an ATV trail to increase elk security habitat. Because the court finds that the

Plaintiffs’ have not raised serious questions relating to the Forest Service’s NEPA

analysis of the cumulative effects on elk and the chosen mitigation measure the

Court also finds that Plaintiffs have not raised serious questions as to the NFMA

claim.

               3. Wild and Scenic Rivers Act – St. Joe River

         The Wild and Scenic Rivers Act (WSRA) directs the Forest Service to

protect designated rivers for the “benefit and enjoyment of present and future

generations” by “protect[ing] the water quality” and “fulfill[ing] other vital

national conservation purposes.” 16 U.S.C. §§ 1283(a), 1271, 1272. The St. Joe

River is a designated Wild and Scenic River, and Siwash Creek is one of its

tributaries in the Project Area. Regarding the WSRA, NEPA requires, “[t]o the

extent possible, authorizing agencies should ensure that any environmental studies,

assessments, or environmental impact statements prepared for a water resources

project adequately address the environmental effects on resources protected by the




MEMORANDUM DECISION AND ORDER - 26
       Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 27 of 35




Wild and Scenic Rivers Act.” 36 C.F.R. § 297.6(a). The Forest Service has a “great

deal of discretion” in deciding how to achieve the broad policy goals of the

WSRA. Norton v. S. Utah Wilderness All., 542 U.S. 55, 66 (2004). With respect to

NEPA documents, the agency must take a “hard look” at the impacts of its action

by providing “a reasonably thorough discussion of the significant aspects of the

probable environmental consequences.” Ctr. for Biological Diversity v. Nat'l

Highway Traffic Safety Admin., 538 F.3d 1172, 1194 (9th Cir. 2008) (citations

omitted). The Court must determine whether the EA “foster[s] both informed

decision-making and informed public participation.” Id.

      Plaintiffs emphasize the initial misstatement in the EA that the project area

is not in the wild and scenic river corridor. Defendants, however, assert the Forest

Service corrected the mistake in the FONSI. The EA states “the project area . . .

does not include . . . the wild and scenic river corridor.” Dkt. 7-5 at 6. When

discussing regeneration harvest treatments, the EA states “the wild and scenic river

corridor were not proposed for timber harvest.” Id. at 12. The first reference to the

corridor was incorrect, as the project area falls within the corridor. However, the

second reference is correct, because no actual timber harvest was proposed in the

corridor. The FONSI corrected the misstatement by explaining that, “[p]arts of the

northern boundary of the project area falls within the St. Joe Wild and Scenic River




MEMORANDUM DECISION AND ORDER - 27
       Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 28 of 35




Corridor (WSR). There are no activities proposed within the WSR corridor.” Dkt.

7-3 at 8.

      The Plaintiffs argue, however, that the public was not given an opportunity

to comment on the potential harms to the wild and scenic river corridor because it

was not included in the EA and the misstatement was not corrected until after the

public comment opportunity had passed. Dkt. 7-1 at 22. Plaintiffs further argue that

the Forest Service failed to take a “hard look” at the impacts of the project to the

corridor. The project includes the removal of 15 culverts in the Siwash tributary of

the St. Joe River. Dkt. 24-10 at 1. These culvert removals are considered water

resource projects under the WSRA and must be analyzed. Id.

      On the one hand, the EA mentions these culvert removals but does not

specify whether they are located on tributaries to the St. Joe River. Dkt. 24-1 at 35.

The EA never explicitly mentions impacts to the Wild and Scenic River Corridor

nor the Section 7(a) evaluation that was prepared. The recreation report, included

as an appendix to the EA, contains a brief statement related to the section 7(a)

analysis and includes the analysis as a two page appendix. Dkt. 24-11 at 7; Dkt.

24-10. The section 7(a) evaluation provides a brief discussion of the culvert

removals on the corridor and references the analysis of the Biological Assessment

for fisheries. Dkt. 24-10.




MEMORANDUM DECISION AND ORDER - 28
       Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 29 of 35




      On the other hand, the EA discussed in detail the impacts of the project to

hydrology and fisheries in tributaries of the St. Joe River and to the river itself.

Dkt. 24-1 at 19, 33. The EA also discussed impacts to scenery and recreation

resources, including to the St. Joe River. Id. at 29, 30. Here, the main area of

concern for the culvert removals, and the project generally, is an increase in

sediment into the St. Joe River which may affect bull trout and their critical

habitat. The Forest Service prepared a biological assessment for bull trout and

received concurrence from the USFWS that the project may affect, but is not likely

to adversely affect, bull trout and designated critical habitat. Dkt. 25-4, 25-5. The

concurrence noted that, while the project may increase sediment loads in tributaries

to the St. Joe, the sediment will settle out before reaching the St. Joe River.

      While the EA could have been more explicit that the project area fell within

the corridor, Plaintiffs have not raised serious questions on the merits of the Forest

Service’s compliance with the WSRA and NEPA. See San Diego Navy Broadway

Complex Coal. v. U.S. Dep't of Def., 817 F.3d 653, 661 (9th Cir. 2016) (“The Navy

could certainly have made the public’s participation easier by including more

specific information about the potential environmental effects … in the 2009 EA

itself to create a single, clear document. Nonetheless, the Federal Defendants’

method of addressing those concerns can ‘reasonably be discerned.’”).




MEMORANDUM DECISION AND ORDER - 29
       Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 30 of 35




      B.     Irreparable Harm

      Since the Plaintiffs have shown a likelihood of success on the merits as to

the ESA claim, the Court now turns to irreparable harm. Road construction is

scheduled to begin on July 15, 2020. Plaintiffs argue that the area will be

irreversibly degraded, and the project will negatively impact their ability to enjoy

the project area and to view and study wildlife including elk, grizzly bears, and

lynx in their natural habitat. Dkt. 7-2 ¶ 4. Defendants argue that Plaintiffs have

offered only generalized allegations of harm and that their 7-month delay calls the

imminence of alleged harm into doubt. Dkt. 24 at 21. Plaintiffs argue that the delay

was caused by their need to find counsel.

      The FONSI was issued for the project in September 2019. However,

Plaintiffs waited to file their complaint until May 20, 2020 and filed a motion for

injunctive relief on June 1, 2020. Intervenor, Stimson Lumber, is set to begin

project work on July 15. Plaintiff’s delay suggests they did not perceive the project

as creating an irreparable harm. However, in cases where courts have found that

delay argues against an injunction the motion for injunctive relief was filed after

work on the project had begun. Helena Hunters & Anglers Ass'n v. Marten, 2019

WL 5069002, at *2 (D. Mont. Oct. 9, 2019). Ultimately delay is not enough to

deny Plaintiffs’ motion. See id.




MEMORANDUM DECISION AND ORDER - 30
       Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 31 of 35




      The irreparable harm inquiry is flexible as “environmental injury, by its

nature, can seldom be adequately remedied by money damages and is often

permanent or at least of long duration, i.e. irreparable.” League of Wilderness

Defs./Blue Mountains Biodiversity Project v. Connaughton, 752 F.3d 755, 764 (9th

Cir. 2014). Of course, this does not mean that “any potential environmental injury”

warrants an injunction. All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135

(9th Cir. 2011). Further, the harm prevented by entry of a preliminary injunction

must legitimately relate to the legal theory asserted in a case. See Garcia v.

Google, Inc., 786 F.3d 733, 744 (9th Cir. 2015).

      Certainly, there will be environmental harm from road construction and

timber harvest activities. But, is this harm irreparable, rising to the level of

injunctive relief? Plaintiffs argue that

      [i]f operations are allowed to proceed as planned, the area will be
      irreversibly degraded because once logging occurs, the Forest Service
      cannot put the trees back on the stumps, and once the road work
      occurs, the Forest Service cannot remove the sedimentation from the
      bull trout habitat. Thus, our interests in the area will be irreparably
      harmed to the point that the area is no longer adequate for our esthetic,
      recreational, scientific, spiritual, vocational, and educational interests.
      Therefore, this specific project will likely cause irreparable damage to
      our members' interests because it will harm our members' ability to
      view, experience, and utilize the area in its undisturbed state and thus
      prevent the use and enjoyment by our members of hundreds of acres
      of the Forest.

Dkt. 7-1 at 6. Plaintiffs have also offered a declaration of Jeff Juel that suggests the


MEMORANDUM DECISION AND ORDER - 31
       Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 32 of 35




Plaintiffs’ members interests will be harmed due to their interest in “viewing,

studying, and enjoying elk, grizzly bears, lynx, bull trout and other wildlife

species…” Dkt. 7-2 ¶ 4. Finally, Plaintiffs include two letters from hunters who

suggest the project will harm their ability to hunt elk. Dkt. 7-7; 7-8.

      Most of Plaintiffs statements of harm are only general allegations which do

not relate to any of their legal theories in this case. Their concerns about elk, bull

trout, and sedimentation are negated by the Courts finding that they have not raised

a serious question going to the merits of their NFMA, WSRA, and NEPA claims.

The Forest Service fully addressed the impacts of sediment from the project in the

fisheries biological assessment. The Forest Service also considered impacts of the

project to elk security habitat and elk population stability.

      Certainly, the concern about the project’s impacts to grizzly bears and lynx

would constitute irreparable harm if Plaintiffs had shown a likelihood that those

species would be harmed by the project. However, they have not. Plaintiffs make

general allegations that roads allow poachers to shoot grizzly bears, and that

mother bears teach their cubs to stay away from roads. Dkt. 7-2 ¶ 5. Plaintiffs

make no specific allegations of harm with regard to lynx beyond their members’

ability to enjoy lynx in the project area.

      The problem here is how speculative Plaintiffs claims of harm are with




MEMORANDUM DECISION AND ORDER - 32
         Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 33 of 35




regard to grizzly bears and lynx. The Court recognizes a transient bear may wander

near the project area. However, no bears have ever been identified in the project

area, there is no known bear population in the St. Joe Ranger District and the

project area is not in critical bear habitat, a Grizzly Bear Recovery Area, nor even

in the Bitterroot Grizzly Bear Evaluation Area. Dkt. 7-13 at 29-30. At most three

grizzly bears have come within 12-15 miles of the project area in the past three

years.

         With regard to lynx, the project area is not in a Lynx Analysis Unit or

critical habitat and there is a low amount of suitable habitat in the western half of

the St. Joe Ranger District. Id. at 29. Further, lynx are not known or suspected in

the project area due to the lack of suitable lynx habitat. Id. Plaintiffs must show

more than a possibility of harm to an endangered species, they must show a

likelihood of harm. Cottonwood, 789 F.3d at 1089. Even though “establishing

irreparable injury should not be an onerous task,” Plaintiffs have failed to meet this

low bar. Id. at 1091.

         Accordingly, the Court finds that Plaintiffs have not shown a likelihood of

irreparable harm from the project going forward.

         C.    Public Interest and Balance of equities
         When the government is a party, the analyses of the public interest and




MEMORANDUM DECISION AND ORDER - 33
       Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 34 of 35




balance of equities merge. Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092

(9th Cir. 2014). Plaintiffs did not meaningfully address the public interest or

balance of equities. Instead, they relied on the statement in Cottonwood that

“courts do not have discretion to balance the parties’ competing interests in ESA

cases because Congress ‘afford[ed] first priority to the declared national policy of

saving endangered species.’” Cottonwood, 789 F.3d at 1090. However, Plaintiffs

have failed to demonstrate that any endangered species will be measurably harmed

by the project activities, and the public interest factors do not automatically tip in

Plaintiffs’ favor. See Native Ecosystems Council v. Krueger, 40 F. Supp. 3d 1344,

1350 (D. Mont. 2014).

      With regard to the public interest, the Ninth Circuit has recognized “the

well-established public interest in preserving nature and avoiding irreparable

environmental injury.” Lands Council v. McNair, 537 F.3d 981, 1005 (9th Cir.

2008). But, there is no irreparable injury here. On the other hand, the project is

designed to reduce hazardous fuels and the threat of wildfire in the wildland-urban

interface of Avery and improve the ingress and egress routes should there be a fire.

See Dkt. 24 at 26. The project will also contribute to the local economy and is

broadly supported by the local community. Id. Accordingly, the Court finds that

the public interest and balance of equities tips in favor of the Defendants.




MEMORANDUM DECISION AND ORDER - 34
       Case 2:20-cv-00243-BLW Document 28 Filed 07/13/20 Page 35 of 35




      D.     Conclusion

      Plaintiffs have shown a likelihood of success on the merits of their ESA

claim. However, their generalized allegations of harm do not demonstrate likely

irreparable injury. Because of this last factor the public interest and balance of

equities tips in favor of Defendants. Accordingly, the Court will deny Plaintiff’s

motion for an injunction.



                                       ORDER
      IT IS ORDERED that Plaintiffs’ Motion for Preliminary Injunction (Dkt.

7) is DENIED.



                                               DATED: July 13, 2020


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 35
